Citation Nr: 0401204	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1952 until 
October 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

The evidence shows the veteran to have recurrent bilateral 
tinnitus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 
4, including § 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A rating decision and statement of the case apprised the 
veteran of the reasons and bases for the VA decision, as well 
as the applicable law.  From such documents, the veteran was 
also informed of the division of responsibilities between VA 
and a claimant in developing the information and evidence 
necessary to substantiate his claim for an increased rating, 
including on an extraschedular basis.  

The Board acknowledges that, in the present case, the veteran 
was not sent a specific VCAA notice letter as to his tinnitus 
claim.  Typically, such notice would be required in order to 
satisfy the notice component of the VCAA.  However, the Board 
finds that a Remand for further development in this regard 
would serve no useful purpose.  Specifically, it is observed 
that the veteran is presently in receipt of the maximum 
schedular rating assignable for tinnitus under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Moreover, the evidence does 
not indicate, nor has the veteran claimed, that his tinnitus 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that consideration of an extraschedular rating is warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Finally, it is noted that Diagnostic 
Code 6260 permits the award of only a single evaluation for 
recurrent tinnitus, regardless of whether the sound is 
perceived in one ear, both ears, or the head.  

Considering the above, the Board concludes that there is no 
means by which the veteran could obtain a higher rating for 
his tinnitus.  As a remand with the sole instruction of 
providing VCAA notice can serve no useful purpose in this 
case, the Board finds that this case is ready for 
adjudication at the present time.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (a remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Factual background

The veteran was examined by VA in December 1999.  He 
complained of a high-pitched ringing whistle in his ears.  He 
stated that the ringing was continuous.  At that time, he was 
found to have severe to profound high-frequency sensorineural 
hearing loss in the right ear and moderate to severe high-
frequency sensorineural hearing loss in the left ear.  There 
were no findings specific to his tinnitus.  



Analysis

As stated above, under 38 C.F.R. § 4.87, Diagnostic Code 
6260, a 10 percent rating is for assignment for tinnitus, 
recurrent.  There is no higher rating assignable by analogy 
for tinnitus.  See 38 C.F.R. § 4.20 (2003).

It is noted that, in his January 2003 claim, the veteran 
asserted his belief that he was entitled to separate 10 
percent ratings for each ear for his tinnitus.  However, 
Diagnostic Code 6260 does not authorize such a rating.  
Rather, Note (1) to Diagnostic Code 6260 states that a 
separate rating for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100 (hearing loss), 6200 
(chronic suppurative otitis media), 6204 (peripheral 
vestibular disorders), or other diagnostic code, except when 
tinnitus supports an evaluation under one of those codes.  
Thus, Note (1) to Diagnostic Code 6260 merely states that a 
veteran may be rated simultaneously for tinnitus and those 
other ear disabilities, as provided.  In this regard it is 
observed that the veteran has been assigned a disability 
rating for hearing loss under Diagnostic Code 6100 (albeit 
currently noncompensable), and a separate disability rating 
for tinnitus under Diagnostic Code 6260.  Note (2) to 
Diagnostic Code 6260 specifically provides that only a single 
evaluation is assigned for recurrent tinnitus, regardless of 
whether the sound is perceived in one ear, both ears, or the 
head.

Finally, as noted earlier, the evidence does not reflect that 
the veteran's tinnitus has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the evidence fails to demonstrate that the 
veteran is entitled to a rating in excess of 10 percent under 
Diagnostic Code 6260 for tinnitus.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



